UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2012 Date of reporting period:	February 29, 2012 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 2/29/12 (Unaudited) CORPORATE BONDS AND NOTES (89.0%) (a) Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $1,430,000 $1,279,850 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,385,000 1,298,438 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 775,000 852,500 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 640,000 668,000 Automotive (2.1%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,020,000 2,040,200 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 3,055,000 3,811,112 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 3,340,000 3,740,800 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 615,000 686,808 Navistar International Corp. sr. notes 8 1/4s, 2021 3,099,000 3,385,657 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 575,000 621,000 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 565,000 599,606 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,000,000 1,366,725 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,080,000 1,201,500 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 460,000 470,350 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 685,000 703,837 Basic materials (6.5%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) 915,000 1,045,387 Ardagh Glass Finance PLC sr. sec. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 760,000 1,111,098 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $1,540,000 1,516,900 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 2,580,000 2,747,700 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 710,000 777,450 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,895,000 2,065,550 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 475,000 467,875 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.546s, 2013 (Netherlands) 590,000 557,550 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,515,000 1,666,500 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 630,000 642,600 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,735,000 1,813,075 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 375,000 388,125 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 1,180,000 1,303,900 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,485,000 1,574,100 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,020,000 2,125,820 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 585,000 573,300 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,180,000 1,221,300 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,165,000 1,316,450 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 2,010,000 2,271,300 INEOS Finance PLC sr. sec. notes company guaranty Ser. REGS, 9 1/4s, 2015 (United Kingdom) EUR 100,000 141,049 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $1,310,000 1,382,050 INEOS Finance PLC 144A company guaranty sr. sec. notes 8 3/8s, 2019 (United Kingdom) 830,000 881,875 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 1,250,000 1,460,800 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $1,810,000 1,909,550 Lyondell Chemical Co. company guaranty notes 11s, 2018 2,174,116 2,383,375 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 2,790,000 3,062,025 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 465,000 517,602 Momentive Performance Materials, Inc. notes 9s, 2021 $1,980,000 1,826,550 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,625,000 1,811,875 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 1,600,000 1,620,000 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 1,905,000 2 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 495,000 714,879 Pregis Corp. company guaranty FRN 6.245s, 2013 EUR 21,111 27,329 Pregis Corp. company guaranty notes FRN 6.245s, 2013 EUR 26,667 34,521 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $655,000 636,988 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 635,000 701,675 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 100,000 141,578 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,147,000 1,155,602 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 515,000 500,837 Solo Cup Co./Solo Cup Operating Corp. company guaranty sr. notes 10 1/2s, 2013 410,000 414,612 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 560,000 634,200 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 2,470,000 2,896,075 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 80,000 81,400 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 1,835,000 1,906,105 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 940,000 982,300 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 (Canada) 115,000 110,113 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 1,530,000 1,614,150 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,750,000 1,795,937 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 945,000 467,775 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 537,000 547,740 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 3/8s, 2032 (R) 580,000 630,758 Broadcasting (2.3%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 805,000 740,600 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 775,000 631,625 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 705,000 631,856 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 275,000 301,125 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 1,795,000 1,974,500 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 920,000 920,000 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 1,645,000 1,607,987 DISH DBS Corp. company guaranty 7 1/8s, 2016 155,000 171,275 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,820,000 2,138,500 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 2,060,000 2,286,600 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 1,590,000 1,697,325 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 1,740,000 1,837,875 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 1,350,000 1,444,500 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 930,000 923,025 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 435,000 463,275 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,030,000 1,172,912 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,580,000 1,730,100 Building materials (1.8%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,360,000 1,472,200 Building Materials Corp. 144A sr. notes 7s, 2020 640,000 694,400 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 1,150,000 1,236,250 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 530,000 576,375 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 2,085,000 2,324,775 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 2,260,000 2,423,850 Nortek, Inc. company guaranty sr. unsec notes 10s, 2018 1,070,000 1,126,175 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 780,000 754,650 Owens Corning company guaranty sr. unsec. notes 9s, 2019 2,925,000 3,568,500 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 1,858,000 2,008,962 Cable television (2.7%) Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 765,000 768,825 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,190,000 1,252,475 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,350,000 2,649,625 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 527,575 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 1,375,000 1,502,188 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 785,000 832,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 975,000 1,067,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,050,000 1,120,875 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,190,000 1,282,225 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 3,375,000 3,619,688 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 950,000 1,028,375 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 735,000 788,287 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 115,000 118,737 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 775,000 846,687 Mediacom, LLC/Mediacom Capital Corp. 144A sr. unsec. notes 7 1/4s, 2022 810,000 820,125 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 995,000 1,014,800 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 940,000 981,952 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) $2,000,000 2,000,000 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 980,000 1,117,200 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 600,000 610,360 Capital goods (5.6%) Allison Transmission 144A company guaranty 11s, 2015 136,000 143,650 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 2,420,000 2,619,650 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,975,000 2,103,375 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 755,000 770,100 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 545,000 610,400 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) 445,049 427,247 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 130,000 181,920 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 480,000 671,703 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $200,000 215,000 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 455,000 465,237 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 410,000 456,637 Berry Plastics Corp. company guaranty notes FRN 4.421s, 2014 645,000 617,587 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,295,000 1,382,412 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 830,000 888,100 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 630,000 652,050 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,150,000 1,334,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,910,000 2,019,825 Crown Americas, LLC/Crown Americas Capital Corp. III company guaranty sr. unsec. notes 6 1/4s, 2021 105,000 116,288 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 370,000 528,217 Exide Technologies sr. notes 8 5/8s, 2018 $2,010,000 1,562,775 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 2,939,000 3,166,773 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,065,000 3,662,437 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 500,000 512,500 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 200,000 224,000 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 2,555,000 2,586,937 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 1,550,000 1,623,625 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 780,000 830,700 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 580,000 613,350 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 635,000 635,000 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 9 7/8s, 2019 525,000 542,719 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 440,000 420,200 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 985,000 1,076,112 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 940,000 970,550 Ryerson Holding Corp. sr. disc. notes zero %, 2015 600,000 249,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 3,185,000 3,280,550 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 625,000 679,688 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,240,000 1,329,900 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 775,000 880,594 Terex Corp. sr. unsec. sub. notes 8s, 2017 2,724,000 2,853,390 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 2,240,000 2,340,800 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,879,000 2,066,900 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 1,900,000 2,090,000 Coal (2.1%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,045,000 1,013,650 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,370,000 1,342,600 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 1,370,000 1,366,575 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 1,420,000 1,420,000 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 606,000 609,030 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,055,000 4,419,950 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,835,000 1,995,562 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 230,000 231,725 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 575,000 388,125 Peabody Energy Corp. company guaranty 7 3/8s, 2016 2,635,000 2,977,550 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 150,000 162,188 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 2,470,000 2,587,325 Commercial and consumer services (1.7%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 360,000 369,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 355,000 337,250 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 570,000 589,950 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 3,685,000 4,154,837 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 2,258,000 2,353,965 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 1,360,000 1,366,800 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 1,810,000 1,669,725 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 585,000 520,650 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,430,000 2,211,300 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 840,000 266,700 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 505,000 289,113 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,835,000 972,550 Consumer (0.7%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 605,000 661,718 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 250,000 336,162 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 $1,240,000 1,308,200 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 2,545,000 2,605,468 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 1,590,000 1,540,312 Consumer staples (7.6%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 1,120,000 1,236,211 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 470,000 512,300 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 1,530,000 1,667,700 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,475,000 1,522,937 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 550,000 621,500 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 850,532 884,552 Claire's Escrow II Corp. 144A sr. notes 9s, 2019 1,380,000 1,421,400 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,040,000 907,400 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 74,494 63,692 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,935,000 2,186,550 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 2,270,000 2,474,300 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 1,730,000 1,842,450 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 365,000 403,325 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 1,830,000 1,880,325 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,436,000 3,788,190 Dole Food Co. sr. notes 13 7/8s, 2014 441,000 504,945 Dole Food Co. 144A sr. notes 8s, 2016 841,000 891,460 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,415,000 1,524,662 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 570,000 614,887 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 1,450,000 2,083,830 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $585,000 677,868 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 645,000 665,962 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 3,185,000 3,105,375 Landry's Acquisition Co. 144A company guaranty notes 11 5/8s, 2015 420,000 450,450 Landry's Restaurant, Inc. company guaranty notes 11 5/8s, 2015 1,405,000 1,534,963 Libbey Glass, Inc. sr. notes 10s, 2015 832,000 893,360 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 715,000 782,925 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 1,285,000 1,320,337 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 580,000 617,700 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 1,840,000 2,007,900 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 1,400,000 1,513,750 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 586,456 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,340,000 1,373,500 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 2,370,000 2,405,550 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 445,000 507,300 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 1,380,000 1,397,250 Service Corporation International sr. notes 7s, 2019 660,000 729,300 Service Corporation International sr. notes 7s, 2017 205,000 229,600 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,225,550 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 2,325,000 2,726,062 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 1,415,000 1,613,100 Spectrum Brands Holdings, Inc. company guaranty sr. unsec. sub. bonds 12s, 2019 2,056,466 2,259,541 Spectrum Brands Holdings, Inc. 144A company guaranty notes 9 1/2s, 2018 690,000 786,600 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 1,125,000 1,181,250 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,510,000 1,759,150 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 1,895,000 2,093,975 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 2,480,000 2,731,125 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 1,000,000 1,097,500 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,240,000 1,340,750 Energy (oil field) (1.4%) SPN Fairway Acquisition, Inc. /TX company guaranty 8s, 2016 1,255,000 1,306,204 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 1,550,000 1,654,625 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 3,795,000 3,984,750 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,420,000 1,487,450 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 2,285,000 2,547,775 SESI, LLC 144A sr. unsec. notes 7 1/8s, 2021 760,000 839,800 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 325,000 347,750 Entertainment (0.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 2,610,000 2,440,350 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 284,963 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 655,000 728,688 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 310,000 330,925 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 2,040,000 2,233,800 Financials (8.0%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity 2,605,000 2,077,488 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,060,000 980,500 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,235,000 1,276,518 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 1,825,000 2,016,625 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 900,338 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,620,000 2,885,275 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 575,000 580,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.727s, 2014 821,000 768,400 Ally Financial, Inc. unsec. sub. notes 8s, 2018 905,000 972,875 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 1,900,000 2,011,625 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 425,000 426,594 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 1,365,000 1,382,063 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 885,000 940,313 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,040,000 1,201,200 CIT Group, Inc. sr. bonds 7s, 2017 172 172 CIT Group, Inc. sr. bonds 7s, 2016 520 521 CIT Group, Inc. 144A bonds 7s, 2017 5,354,000 5,360,693 CIT Group, Inc. 144A bonds 7s, 2016 1,072,000 1,073,340 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 1,290,000 1,389,975 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,375,000 1,404,219 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 1,015,000 1,092,394 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 1,675,000 1,624,750 Dresdner Funding Trust I 144A bonds 8.151s, 2031 2,075,000 1,722,250 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,040,000 1,058,200 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 1,365,000 1,590,225 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 2,085,000 1,480,350 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,650,000 1,482,459 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 650,000 478,494 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 568,875 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 3,215,000 3,407,900 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 155,000 158,100 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 200,000 222,500 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,362,000 1,411,373 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 970,000 945,750 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 195,000 170,625 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 (R) 640,000 680,400 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 915,000 944,738 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,395,000 1,546,706 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 400,000 404,500 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 1,265,000 1,321,925 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 975,000 1,054,219 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 1,920,000 1,872,000 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 790,000 602,375 Regions Bank unsec. sub. notes 7 1/2s, 2018 850,000 926,500 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 1,150,000 1,046,500 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 2,870,000 2,417,975 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 3,450,000 2,846,250 SLM Corp. sr. notes Ser. MTN, 8s, 2020 885,000 973,500 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 3,495,000 3,914,400 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 4,215,000 3,266,625 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 815,000 782,400 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.378s, 2014 330,000 306,075 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 1,305,000 1,316,829 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 125,000 129,355 Gaming and lottery (3.3%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 2,069,000 2,187,968 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 3,707,000 2,863,658 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 435,000 395,850 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 5,590,000 6,121,050 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 1,275,000 1,300,500 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 2,639,000 2,629,104 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,145,000 1,142,138 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 1,995,000 99,750 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 (PIK) 3,859,200 3,695,184 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 385,000 432,163 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 410,000 445,875 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,550,000 1,596,500 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,825,000 2,016,625 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 885,000 997,838 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 3,086,000 3,344,453 Health care (6.3%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 1,200,000 1,227,000 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 1,980,000 2,150,775 Biomet, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 200,000 218,250 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 1,785,000 1,843,013 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 1,690,000 2,431,600 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 839,855 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $3,110,000 3,207,188 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 415,000 445,088 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 1,240,000 1,314,400 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 2,070,000 2,277,000 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,285,000 1,349,250 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 895,000 984,500 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,315,000 1,400,475 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 1,505,000 1,632,925 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 335,000 366,406 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 2,865,000 3,208,800 HCA, Inc. sr. notes 6 1/2s, 2020 5,315,000 5,713,625 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 1,450,000 1,569,625 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,790,000 1,892,925 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 2,515,000 2,401,825 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,675,000 1,832,031 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 2,985,000 3,104,400 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 1,610,000 1,553,650 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,515,000 1,646,616 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,220,000 2,186,700 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 577,149 577,870 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 1,135,000 1,222,963 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 560,000 652,400 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 775,000 883,500 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 1,940,000 2,068,525 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 655,000 683,656 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 253,438 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,480,000 1,513,300 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 1/2s, 2016 1,185,000 1,208,700 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 580,000 594,500 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 59,000 38,793 Homebuilding (1.2%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 870,000 814,538 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 850,000 731,000 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 540,000 460,350 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 230,000 215,338 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,450,000 2,364,250 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,070,000 2,194,200 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 995,000 915,400 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 2,110,000 1,930,650 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 350,000 351,750 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 215,000 208,550 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 525,000 542,063 Household furniture and appliances (0.2%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 945,000 893,025 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 764,000 832,836 Lodging/Tourism (1.3%) CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 2,204,651 2,383,779 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 2,324,000 2,626,120 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 2,115,000 2,162,588 MGM Resorts International company guaranty sr. notes 9s, 2020 330,000 368,775 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 535,000 535,000 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 1,985,000 2,009,813 MGM Resorts International sr. notes 10 3/8s, 2014 260,000 295,750 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 660,000 702,900 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 745,000 772,938 Media (0.4%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 1,405,000 1,250,450 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 2,154,000 2,396,325 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 235,000 273,188 Oil and gas (10.1%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,720,000 3,503,251 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 1,035,000 1,200,155 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 220,000 264,071 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 690,000 829,266 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 670,000 435,500 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 795,000 836,738 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 925,000 952,750 BreitBurn Energy Partners LP/BreitBurn Finance Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2022 310,000 324,725 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 3,729,000 3,878,160 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,140,000 1,282,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,790,000 1,866,075 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 585,000 649,350 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 231,000 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,025,000 1,178,750 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 1,835,000 1,844,175 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec notes 6 1/8s, 2022 500,000 517,500 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 580,000 591,600 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,650,000 1,683,000 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,090,000 1,057,300 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,570,000 1,736,813 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 675,000 658,125 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 3,130,000 3,396,050 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 330,000 368,363 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,410,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 905,438 Encore Acquisition Co. company guaranty sr. sub. notes 9 1/2s, 2016 285,000 318,488 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 3,565,000 3,190,675 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 1,370,000 1,452,200 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 860,000 761,100 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 1,045,000 1,029,325 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 2,380,000 2,332,400 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 1,820,000 1,879,150 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 1,345,000 1,297,925 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 2,020,000 2,161,400 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 2,130,000 2,348,325 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 730,000 762,850 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,350,000 1,444,500 Milagro Oil & Gas company guaranty notes 10 1/2s, 2016 1,980,000 1,524,600 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 308,250 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 695,000 750,600 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 383,400 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 3,230,000 3,278,450 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 2,660,000 2,826,250 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 455,000 505,619 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 2,555,000 2,784,950 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 300,000 322,500 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 2,525,000 2,764,875 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 574,888 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,265,000 1,347,225 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 700,800 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 640,000 646,400 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 2,400,000 2,604,000 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 2,625,000 2,821,875 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 3,415,000 3,594,288 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 570,000 621,300 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 345,000 348,450 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 3,285,000 3,399,975 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 715,000 766,838 SM Energy Co. 144A sr. unsec. notes 6 1/2s, 2021 690,000 745,200 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 415,000 424,856 Whiting Petroleum Corp. company guaranty 7s, 2014 1,245,000 1,332,150 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,113,000 1,358,037 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 335,000 423,109 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 555,000 573,038 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 2,070,000 2,111,400 Publishing (0.3%) Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 260,000 222,300 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 1,820,000 1,765,400 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 490,000 480,200 Regional Bells (1.0%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 700,000 707,000 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 3,305,000 3,152,144 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 1,685,000 1,824,013 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 905,000 977,400 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 570,000 619,875 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,160,000 1,245,550 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 70,000 70,245 Retail (3.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 995,000 1,004,950 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 1,155,000 1,185,319 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 550,450 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 450,000 465,750 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 2,520,000 1,612,800 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 1,475,000 1,513,719 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 780,000 780,975 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 1,300,000 1,433,250 Limited Brands, Inc. sr. notes 5 5/8s, 2022 685,000 707,263 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 1,455,000 1,674,337 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 545,000 643,293 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 2,205,000 2,337,080 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 1,890,000 1,892,363 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 345,000 359,235 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 2,240,000 2,335,222 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 957,000 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,280,000 1,420,800 QVC Inc. 144A sr. notes 7 3/8s, 2020 885,000 980,138 Sears Holdings Corp. company guaranty 6 5/8s, 2018 775,000 668,438 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 365,000 375,038 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 1,420,000 1,501,650 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,040,000 2,261,850 Technology (4.8%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 200,000 219,500 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 2,535,000 2,810,681 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 1,670,000 1,285,900 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 270,000 270,675 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 3,045,000 3,045,000 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 790,000 800,863 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,461,350 2,362,896 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,905,000 1,819,275 Epicor Software Corp. 144A company guaranty sr. unsec. notes 8 5/8s, 2019 1,745,000 1,806,075 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 880,000 990,000 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 590,000 643,838 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 2,050,000 2,152,500 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,888,138 1,944,782 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 2,160,000 2,046,600 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 2,850,000 2,757,375 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 735,000 743,269 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,844,000 2,037,620 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 654,000 732,480 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,135,000 2,348,500 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 155,000 161,588 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 630,000 696,150 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 75,000 80,063 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 540,000 600,075 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 899,000 755,160 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 2,230,000 2,522,688 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 905,000 1,018,125 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7s, 2021 (Cayman Islands) 1,055,000 1,168,413 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,817,000 1,894,223 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 960,000 1,036,800 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,930,000 2,103,700 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 356,000 378,250 Telecommunications (7.5%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 760,000 646,000 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,205,000 1,171,862 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,145,000 1,113,512 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 570,000 624,150 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 925,000 1,008,250 Digicel Group, Ltd. 144A sr. unsec. notes 7s, 2020 (Bermuda) 775,000 782,750 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,455,000 1,542,300 Equinix, Inc. sr. unsec. notes 7s, 2021 940,000 1,041,050 Hughes Satellite Systems Corp. company guaranty sr. sec. notes 6 1/2s, 2019 1,750,000 1,855,000 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 2,005,000 2,175,425 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Luxembourg) 1,775,000 1,877,062 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 6,271,093 6,459,225 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 3,165,000 3,263,905 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) 1,130,000 1,152,600 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 780,000 815,100 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,035,000 1,143,675 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 270,000 282,825 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 1,210,000 1,291,675 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 2,325,000 2,490,655 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,105,000 1,091,187 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 1,316,000 1,319,290 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 685,000 780,900 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 400,000 431,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 2,385,000 2,444,625 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 915,000 997,350 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 2,320,000 2,598,400 Qwest Corp. notes 6 3/4s, 2021 1,735,000 1,969,697 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 645,000 755,367 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 1,262,134 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 1,230,000 1,353,000 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 1,365,000 1,470,788 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,150,000 2,457,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 3,265,000 3,199,700 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 2,355,000 2,143,050 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 2,185,000 2,436,275 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 1,315,000 1,321,575 Wind Acquisition Finance SA company guaranty sr. sec. notes Ser. REGS, 7 3/8s, 2018 (Netherlands) EUR 795,000 1,006,177 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) $1,415,000 1,379,625 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 960,000 984,000 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) 554,711 483,985 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 505,000 552,975 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,290,000 2,581,975 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 925,000 1,010,563 Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 2,575,000 2,562,125 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,460,000 1,554,900 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,110,000 1,159,950 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 980,000 1,090,250 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 200,000 206,502 Transportation (1.1%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 2,810,000 2,954,013 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,265,000 2,440,538 CHC Helicopter SA 144A company guaranty sr. notes 9 1/4s, 2020 (Luxembourg) 1,650,000 1,654,125 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 1,880,000 2,056,250 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 1,685,000 808,800 Utilities and power (4.1%) AES Corp. (The) sr. unsec. notes 8s, 2020 520,000 609,700 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,855,000 2,137,888 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 935,000 1,065,900 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,340,000 1,474,000 Calpine Corp. 144A sr. notes 7 1/4s, 2017 2,707,000 2,869,420 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 1,430,000 1,551,177 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 975,000 1,111,500 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 2,090,000 2,278,100 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 3,000,000 1,950,000 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 551,150 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,105,000 1,041,462 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,035,000 672,750 Edison Mission Energy sr. unsec. notes 7s, 2017 45,000 30,150 El Paso Corp. sr. unsec. notes 7s, 2017 1,160,000 1,296,229 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 840,713 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 946,531 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 560,000 605,500 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 1,870,000 2,031,288 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,995,000 2,284,275 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 405,000 366,525 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,475,000 2,320,312 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 362,900 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 230,000 255,300 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 4,195,000 4,163,538 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 260,000 263,250 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 935,000 1,021,817 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 166,000 189,655 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 305,000 347,827 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 1,660,000 697,200 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 2,657,447 704,223 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 1,130,000 762,750 Total corporate bonds and notes (cost $769,726,557) SENIOR LOANS (5.0%) (a) (c) Principal amount Value Basic materials (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $621,875 $620,320 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 62,590 64,833 Broadcasting (0.4%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.67s, 2014 694,856 651,080 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.92s, 2016 2,050,937 1,682,135 Univision Communications, Inc. bank term loan FRN 4.546s, 2017 1,725,281 1,605,230 Building materials (—%) Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 277,277 274,850 Capital goods (0.1%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 845,000 849,225 Commercial and consumer services (0.1%) Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 501,600 489,060 Travelport, LLC bank term loan FRN Ser. B, 5.081s, 2015 661,585 561,166 Travelport, LLC bank term loan FRN Ser. S, 5.079s, 2015 208,415 176,781 Consumer cyclicals (1.0%) Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 500,000 486,250 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 2,121,555 2,119,567 Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 74,812 75,046 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,000,000 997,500 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 650,300 191,432 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 242,649 71,430 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.3s, 2014 (PIK) 747,702 699,724 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.3s, 2014 9 (PIK) 425,616 398,306 Goodman Global, Inc. bank term loan FRN 9s, 2017 1,546,364 1,563,760 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,130,000 1,119,929 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 1,239,169 806,234 Consumer staples (0.5%) Claire's Stores, Inc. bank term loan FRN 3.068s, 2014 1,862,072 1,760,919 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 487,550 479,668 Huish Detergents, Inc. bank term loan FRN 4.52s, 2014 455,000 372,342 Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 212,500 213,253 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,716,375 1,713,672 Rite Aid Corp. bank term loan FRN Ser. B, 2.038s, 2014 113,423 110,871 Energy (0.2%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 1,376,586 1,368,229 Financials (0.9%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 1,210,000 1,100,092 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 483,196 486,216 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 791,775 791,280 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 1,265,000 1,258,201 Lone Star Intermediate Super Holdings, LLC bank term loan FRN 11s, 2019 1,255,000 1,270,688 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 2,365,000 2,388,650 Nuveen Investments, Inc. bank term loan FRN Ser. B, 6.065s, 2017 423,476 422,417 Gaming and lottery (0.1%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 485,100 499,896 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.276s, 2015 760,000 711,550 Health care (0.7%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,770,396 1,765,970 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 1,674,357 1,668,497 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 1,042,125 1,033,006 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,135,000 1,145,540 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 500,000 498,125 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 2,600,000 2,678,000 Publishing (0.2%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.52s, 2014 1,521,389 1,407,919 Retail (—%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 416,513 416,385 Utilities and power (0.4%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 443,888 455,651 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 109,725 108,647 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.795s, 2017 5,958,299 3,318,439 Total senior loans (cost $48,273,061) CONVERTIBLE BONDS AND NOTES (0.6%) (a) Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $758,000 $756,105 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 700,000 1,113,000 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 1,565,000 1,388,938 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 373,000 424,288 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 550,000 953,975 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 489,000 718,854 Total convertible bonds and notes (cost $4,094,265) ASSET-BACKED SECURITIES (0.2%) (a) Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) (g) $6,684,836 $1,827,328 Total asset-backed securities (cost $519,956) SHORT-TERM INVESTMENTS (3.9%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.09% (e) 27,075,964 $27,075,964 Straight-A Funding, LLC asset-backed commerical paper with an effective yield of 0.178%, May 9, 2012 6,250,000 6,247,889 U.S. Treasury Bills with an effective yield of 0.068%, July 26, 2012 $1,083,000 1,082,525 Total short-term investments (cost $34,406,430) TOTAL INVESTMENTS Total investments (cost $857,020,269) (b) FORWARD CURRENCY CONTRACTS at 2/29/12 (aggregate face value $17,140,892) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 3/22/12 $505,103 $501,052 $(4,051) Euro Sell 3/22/12 4,069,424 4,032,124 (37,300) Barclays Bank PLC Euro Sell 3/22/12 1,030,081 1,018,936 (11,145) Citibank, N.A. Euro Buy 3/22/12 315,513 311,960 3,553 Credit Suisse AG Euro Sell 3/22/12 1,380,236 1,365,420 (14,816) Deutsche Bank AG Euro Buy 3/22/12 54,895 54,281 614 Goldman Sachs International Euro Sell 3/22/12 1,616,338 1,597,665 (18,673) HSBC Bank USA, National Association Euro Sell 3/22/12 796,377 787,225 (9,152) JPMorgan Chase Bank, N.A. Canadian Dollar Sell 3/22/12 532,884 528,843 (4,041) Euro Sell 3/22/12 1,568,238 1,550,227 (18,011) Royal Bank of Scotland PLC (The) Euro Buy 3/22/12 474,868 469,511 5,357 State Street Bank and Trust Co. Euro Sell 3/22/12 2,160,491 2,137,786 (22,705) UBS AG Euro Sell 3/22/12 1,200,228 1,187,615 (12,613) Westpac Banking Corp. Canadian Dollar Sell 3/22/12 913,328 906,370 (6,958) Euro Sell 3/22/12 699,378 691,877 (7,501) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2011 through February 29, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $893,082,880 (b) The aggregate identified cost on a tax basis is $857,031,044, resulting in gross unrealized appreciation and depreciation of $48,331,097 and $23,957,071, respectively, or net unrealized appreciation of $24,374,026. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,660 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $69,152,102 and $80,141,981, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $234,680 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $166,966 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $— $1,827,328 Convertible bonds and notes — 5,355,160 — Corporate bonds and notes — 794,113,061 755,162 Senior loans — 44,947,981 — Short-term investments 27,075,964 7,330,414 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(157,442) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $9,524 $166,966 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 27, 2012
